 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   RONALD SATISH EMRIT,                                 Case No.: 20cv0060 DMS (RBB)
12                                       Plaintiff,
                                                          ORDER (1) GRANTING
13   v.                                                   PLAINTIFF’S MOTION TO
                                                          PROCEED IN FORMA PAUPERIS
14   HORUS MUSIC VIDEO
                                                          AND (2) DISMISSING COMPLAINT
     DISTRIBUTION, et al.,
15                                                        WITHOUT PREJUDICE FOR
                                      Defendants.         FAILING TO STATE A CLAIM
16
                                                          UPON WHICH RELIEF CAN BE
17                                                        GRANTED PURSUANT TO 28 U.S.C.
                                                          § 1915(e)(2)(B)(ii)
18
19
20         Plaintiff, a non-prisoner proceeding pro se, has submitted a Complaint along with a
21   request to proceed In Forma Pauperis.
22   Motion to Proceed IFP
23         All parties instituting any civil action, suit or proceeding in a district court of the
24   United States, except an application for writ of habeas corpus, must pay a filing fee of
25   $400. See 28 U.S.C. § 1914(a). An action may proceed despite a plaintiff’s failure to
26   prepay the entire fee only if the plaintiff is granted leave to proceed IFP pursuant to 28
27   U.S.C. § 1915(a). See Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). This Court
28   finds Plaintiff’s affidavit of assets is sufficient to show he is unable to pay the fees or post

                                                      1
                                                                                   20cv0060 DMS (RBB)
 1   securities required to maintain this action. See Civil Local Rule 3.2(d). Accordingly, the
 2   Court GRANTS Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a).
 3   Sua Sponte Screening per 28 U.S.C. § 1915(e)(2)
 4         Notwithstanding payment of any filing fee or portion thereof, a complaint filed by
 5   any person proceeding IFP pursuant to 28 U.S.C. § 1915(a) is subject to a mandatory and
 6   sua sponte review and dismissal by the court to the extent it is frivolous, malicious, fails to
 7   state a claim upon which relief may be granted, or seeks monetary relief from a defendant
 8   immune from such relief. 28 U.S.C. § 1915(e)(2)(B); Calhoun v. Stahl, 254 F.3d 845, 845
 9   (9th Cir. 2001) (“[T]he provisions of 28 U.S.C. § 1915(e)(2)(B) are not limited to
10   prisoners.”); Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc). Prior to
11   its amendment by the Prison Litigation Reform Act, the former 28 U.S.C. § 1915(d)
12   permitted sua sponte dismissal of only frivolous and malicious claims. Id. at 1130. The
13   newly enacted 28 U.S.C. § 1915(e)(2), however, mandates that the court reviewing a
14   complaint filed pursuant to the IFP provisions of section 1915 make and rule on its own
15   motion to dismiss before directing that the complaint be served by the U.S. Marshal
16   pursuant to Fed. R. Civ. P. 4(c)(2). Lopez, 203 F.3d 1127 (“[S]ection 1915(e) not only
17   permits, but requires a district court to dismiss an in forma pauperis complaint that fails to
18   state a claim.”); see also Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (noting
19   the “the language of § 1915(e)(2)(B)(ii) parallels the language of Federal Rule of Civil
20   Procedure 12(b)(6)”).
21         Here, Plaintiff alleges he communicated to an employee of Defendant Horus Music
22   Video Distribution that one of its recording artists “contributed copyright infringement
23   on . . . [P]laintiff’s song ‘Dilemma[.]’ ” (Compl. at ¶¶ 15–16). Plaintiff alleges Defendant
24   Horus Music Video Distribution then removed four of Plaintiff’s music videos from
25   Defendant TIDAL’s website.        (Id. at 16).     Plaintiff alleges he had previously paid
26   Defendant Horus Music Video Distribution “to have four music videos distributed to Jay-
27   Z’s website TIDAL.” (Id. at 17). Based on these alleged facts, Plaintiff filed suit against
28   Defendants for (1) breach of contract, (2) tortious interference with contract, and (3)

                                                    2
                                                                                  20cv0060 DMS (RBB)
 1   tortious interference with business relations. Aside from general facts and conclusory
 2   allegations, however, the basis for Plaintiff’s claims is unclear. Absent a “short and plain
 3   statement of the claim showing that the pleader is entitled to relief,” Fed. R. Civ. P. 8(a)(2),
 4   Plaintiff’s complaint is subject to sua sponte dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii).
 5   Conclusion and Order
 6           For these reasons, IT IS HEREBY ORDERED that Plaintiff’s Motion to Proceed
 7   IFP is GRANTED and the Complaint is DISMISSED without prejudice for failure to state
 8   a claim. 1
 9           IT IS SO ORDERED.
10
11   Dated: February 3, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     1
28       In light of this ruling, Plaintiff’s request for appointment of counsel is denied.

                                                     3
                                                                                    20cv0060 DMS (RBB)
